Notice of Allowance
The amendments and response and translation of the foreign priority document, all filed on 31 May 2022 are acknowledged and have been considered in their entirety.  The response filed under 37 C.F.R. 1.116 has been entered.
Claims 1-2, 4, 6, 14 and 17-20 are pending.

Withdrawal of Previous Rejections
The rejection of claims 1-2, 4, 6, 14 and 17-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s explanation/remarks (See p. 5 of Remarks).
The rejection of claims 1-2, 4, 6, 14 and 17-20 under 35 U.S.C. 102(a)(1) as anticipated by the intervening reference of Miyano et al. (Microb. Cell Factories, 2018 – cited on IDS 12/23/2021).  Applicant’s have provided a certified translation of the foreign priority document establishing the instant priority date as 07 December 2017 and thus Miyano et al. is no longer prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn a transformation of gram-positive bacteria by conjugational transfer by repeatedly performing conjugational transfer of a DNA segment from a donor bacteria to a recipient bacteria to accumulate DNA segments in a chromosome of the recipient bacteria, wherein each of the donor bacteria comprises a helper plasmid having an inactivated origin of DNA transfer region and a chromosomal DNA or plasmid having the origin of DNA region integrated therein.  The prior art does not teach nor suggest this and as such, claims 1-2, 4, 6, 14 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        02 June 2022